Citation Nr: 0105682	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  95-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active military duty from March 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which continued a 30 percent 
disability rating for the veteran's service-connected PTSD.  

During the pendency of this appeal, the rating was 
subsequently raised in a February 1995 hearing officer 
decision to 50 percent, effective from January 25, 1994 (date 
of receipt of the current increased rating claim).  The 
veteran has expressed his desire to continue his appeal, and 
believes he is entitled to a 100 percent disability rating.  
The veteran testified with friends at a personal hearing at 
the RO in January 1995 and at a Travel Board hearing before 
the undersigned Board Member in December 1999.

In a February 2000 remand opinion, the Board required further 
development, including consideration of additional evidence 
and a medical opinion.  VA PTSD examinations were performed 
and the reports and additional VA medical records were 
associated with the veteran's claims file.  The appeal is now 
before the Board for consideration.
 
A review of the claims file reveals that in a January 2000 
informal hearing presentation, the veteran's representative 
raised the issue of clear and unmistakable error (CUE) with 
the RO's June 1989 rating decision, and all subsequent 
decisions, in which service connection for PTSD was denied.  
The representative also indicated that the veteran was also 
raising claims for a total disability rating based on 
individual unemployability (TDIU) or for a nonservice-
connected pension.  Since these matters have not been 
adjudicated by the RO, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected PTSD is not manifested by 
more than considerable social and industrial impairment, nor 
is it productive of  more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 1507 
(1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. §§ 4.125-
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  The Board is satisfied that 
all relevant facts have been properly developed, and no 
further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C. § 5103A.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In this connection, it is 
apparent that the RO notified the claimant and his 
representative of the medical evidence needed to substantiate 
the claim, and the Board finds that the recent April 2000 VA 
examination and VA outpatient and inpatient treatment 
reports, which evaluated the status of the veteran's 
disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's DD-214 indicates that he served in Vietnam from 
August 1969 to August 1970 and received the Vietnam Service 
Medal with two Bronze Stars, Republic of Vietnam Campaign 
Service Medal, Air Medal, Army Commendation Medal and Purple 
Heart.  

The veteran has been receiving ongoing psychiatric treatment 
since as early as 1989 at a VA Medical Center (VAMC).  The 
veteran was admitted to the VA Hospital in March 1989 with 
symptoms of depression and preoccupation with military 
experiences, which had been getting progressively worse over 
the prior three or four months.  The veteran was diagnosed 
with major depression, recurrent with psychotic features, and 
PTSD.  A May 1989 VA examination diagnosed major depression.  
A December 1990 VA examination resulted in a provisional 
diagnosis of PTSD.  VA outpatient treatment records gave 
diagnoses of major depression and PTSD.  

A June 1991 rating decision denied service connection for 
PTSD and stated that major depression was noted first and 
that PTSD was not found.  On a nonservice-connected basis, 
the veteran was rated 30 percent disabled for schizo-
affective disorder with paranoid traits and noncompensably 
for major depression.  The veteran was hospitalized in March 
1992 for an evaluation of his psychiatric disorders.  At that 
evaluation, the veteran stated that after graduating from 
high school, and prior to military service, he was fired from 
a job at a paper mill because he could not manage the tasks 
and did not have the necessary skills.  The diagnoses were 
PTSD, major depression with psychotic and oppressive 
features.  In an April 1992 hearing officer decision, the 
veteran was granted service connection for PTSD and assigned 
a 30 percent rating, effective from November 1990.  He noted 
that PTSD had been diagnosed in a March 1992 VA examination 
report and was supported by stressors.  The hearing officer 
observed that the veteran had additional symptoms 
attributable to major depression, which was not shown to be a 
service-connected disorder.  These symptoms began after the 
breakup of a long-term relationship with a woman (12 to 13 
years) and the death of his father.

In January 1994, the veteran filed claims for an increased 
rating for his PTSD and for a TDIU.  At a March 1994 PTSD 
examination, the veteran's mood was depressed with an anxious 
and blunted affect.  He reported severe sleep difficulties 
and no combat related dreams but experienced recurrent 
uncomfortable and intrusive thoughts of Vietnam experiences.  
The veteran was generally defensive, uneasy, evasive and 
uncomfortable.  Speech and thought processes were normal.  
The diagnosis was PTSD without a review of the claims file or 
use of the Multi-axial system of diagnosis.   In a March 1994 
statement, the VA PTSD Clinical Team (PCT) Coordinator noted 
that the veteran was receiving bi-weekly counseling for his 
PTSD and that his serious symptoms relating to his PTSD 
impaired his social and industrial life.  

A social/industrial survey was conducted on March 9, 1994.  
The interviewer noted that the veteran had not had a stable 
work history since his 1971 discharge.  He had attempted 
college but the veteran had dropped out because of his mental 
disabilities.  The veteran reported an increase of 
intolerance with family members, fear of intimacy with his 
girlfriend and general alienation from her and his family as 
a result of restlessness, irritable mood, and poor sleep at 
night, and negative combat dreams.  There was no mutual 
growing or maturation in his relationship with his family or 
his girlfriend.  The interviewer stated that the veteran 
exhibited poor and ineffective coping skills in relationships 
and with family members and as such deserved a higher rating 
for his PTSD.  The interviewer added that the veteran's VA 
treatment records should be considered in the rating process.

January to March 1994 VA records show excessive worry and 
depression.

In an August 1994 rating decision, the RO, in pertinent part, 
confirmed the 30 percent ratings for the veteran's service-
connected PTSD and nonservice-connected major depression with 
schizo-affective disorder and paranoid traits, and denied 
entitlement to a TDIU.  The veteran's representative filed a 
notice of disagreement with the denial of an increased rating 
for PTSD.  

A statement received in January 1995 from the veteran's 
girlfriend indicated that the veteran no longer sought 
employment because of his PTSD and his inability to handle 
stress; that he was not capable of interacting with other 
people; that he avoided crowds and was more comfortable 
alone; that his attention span and concentration were poor; 
and that he still had flashbacks of Vietnam experiences. 

At an RO hearing held in January 1995, the veteran testified 
that he was receiving bi-weekly treatment at the VAMC; that 
he was unemployed and receiving Social Security 
Administration (SSA) benefits; and that his mother paid his 
bills.  He also stated that his sleep, concentration and 
memory were poor.  The veteran's girlfriend testified that, 
without his medicine, the veteran was suspicious of everyone 
and would hide and not talk.  With his medicine, the veteran 
was really doing well and he was not being crazy.  Even with 
his medicine, he would not be able to work because he could 
not take stress.  A volunteer service officer at the VA 
testified that any simple task for the veteran was a 
monumental task and that conversation with him was limited 
because the veteran would get so emotional.  He added that 
the veteran was totally consumed by his experiences in 
Vietnam       

A February 1995 hearing officer decision assigned a 50 
percent rating for PTSD, effective from January 1994.  The 
rating has remained unchanged.
A May 1997 letter from the veteran's VA PCT Coordinator noted 
that he was seen in outpatient PTSD program on a weekly basis 
for individual therapy and saw a psychiatrist on a regular 
basis for medication management.

At a May 1997 VA examination, the veteran reported that he 
had not been hospitalized for any emotional problems since 
his last VA examination; that he continued to be treated on 
an outpatient basis at the VAMC; and that his medication had 
been doubled since his last examination.  He stated that he 
was unemployed and that he only socialized with his 
girlfriend and her son.  The veteran complained of depression 
when he thought about the killing he did in the war, which 
was accompanied by crying spells about twice a month.  He was 
bothered by feelings of insecurity, inferiority and guilt 
about "the killing."  He denied suicidal or homicidal 
ideation or attempts.  On examination, the veteran was dower 
with a degree of psychomotor retardation, suggestive of a 
significant degree of psychotropic use.  He was well oriented 
to time, place and person.  The veteran stated that he did 
not experience any auditory or visual hallucinations and was 
unable to recall any of the three items he was asked to 
remember.  The diagnosis was PTSD.

A September 1998 letter from the veteran's VA PCT Program 
Coordinator indicated that he had been evaluated by the PCT 
clinic in June 1998.  A multidisciplinary team composed of a 
social worker, psychologist and psychiatrist completed the 
assessment.  The veteran met the criteria for chronic, 
delayed-type PTSD.  The veteran scored a 71 on the Clinician 
Administered PTSD Scale, reflecting severe intensity and 
frequency of symptoms over the prior month.  All other tests 
were consistent with the diagnosis of PTSD.  His Global 
Assessment of Functioning (GAF) score was 30, which reflected 
the extremely severe impact of psychiatric symptoms on his 
social and occupational functioning over the prior month.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126 
(2000).  The conclusion was due to PTSD and concomitant (co-
morbid) psychiatric diagnosis of delusional disorder.  The 
prognosis was poor.

The veteran testified at his December 1999 Travel Board 
hearing that he continued to receive treatment for his PTSD 
at the Hines VAMC three or four times per month; that he had 
not tried to get any employment because he has been fired 
from every job; and that he lived with his mother.  He stated 
that he had dreams and flashbacks of Vietnam; that he only 
interacted with his mother, brother and girlfriend on a 
regular basis.  A volunteer service officer at the VA 
testified that the veteran was so dysfunctional that the 
veteran would call him with the slightest problem that for 
anyone else would be nothing; that the veteran had no sex 
life; that when the officer tried to discuss the case with 
the veteran that morning he had cried; that there was no way 
that the veteran could be employed; and that, if his mother 
was dead, the veteran would be suicidal. 

On remand, at an April 2000 VA PTSD examination, the examiner 
noted that the veteran had been a patient at the VAMC for 
many years, including as an inpatient in the psychiatric 
unit.  He was followed in the outpatient mental health clinic 
and carried two diagnoses: PTSD and delusional disorder, not 
otherwise specified (NOS).  The veteran was treated with an 
antidepressant and an antipsychotic medication.  The veteran 
felt better on his medication, but it did not eliminate his 
symptoms and indicated that when he is not on medication that 
he became more anxious, more moody, and more suspicious of 
other people.   He felt that he could not work due to his 
problems with concentration and on-the-job suspiciousness.  
The veteran reported that he was socially isolated because 
social situations made him anxious and resulted in suspicious 
ideas of self-reference and possible persecution.  He 
complained of daily multiple intrusive recollections of 
bothersome Vietnam combat experiences, which produced 
feelings of guilt, depression and anxiety.  He described no 
bothersome dreams or nightmares, no flashbacks, no recall 
problems.  The veteran made strenuous efforts to avoid 
thoughts or activities that might be associated with Vietnam 
combat and admitted to very diminished interest in 
significant activities.  He simply was preoccupied with his 
current experience.  The veteran described a severe 
difficulty concentrating due to his intrusive memories as 
well as his pervasive anxiety, hypervigilance and 
suspiciousness.  On examination, the examiner noted that the 
veteran had a pervasive delusion mood of self-reference.  
This caused the veteran to be hypervigilant, easily 
suspicious of others, and preoccupied with somatic complaints 
about which he developed false conclusions and worries.  In 
stressful situations, it was common for the veteran to assume 
that people were after him, watching him or plotting against 
him.  His delusion remained ill-formed but productive of 
significant anxiety and desire to avoid stress and to self-
isolate.   The examiner noted that the veteran's symptoms 
were helped but not eliminated by antipsychotic or 
antidepressant medications.  The veteran's thought processes 
were not impaired and he had not had true hallucinations.  He 
had no suicidal or homicidal ideation.  The veteran's ability 
to maintain minimal personal hygiene and other basic 
activities of daily living were normal.  He was oriented to 
person, place and time.  No memory loss or obsessive or 
ritualistic behavior was shown.  The veteran's speech was 
slow and hesitant, but otherwise normal.  The veteran was 
flat of affect and suspicious.  He was mildly depressed most 
of the time, but was not hopeless.  The diagnoses were 
chronic PTSD and chronic delusional disorder, NOS.  His GAF 
score was 35, 50 percent due to PTSD and 50 percent due to 
his chronic delusional disorder.  Even with proper 
medications at proper doses, the veteran was severely 
impaired and unable to socialize or function in a normal work 
setting.

VA outpatient records from November 1996 to September 2000 
show continuing treatment for PTSD and delusional disorder 
without suicidal or homicidal ideation.  Most of the 
veteran's delusions revolved around the possibility of having 
venereal disease or cancer.  More recent VA treatment records 
gave a diagnosis of delusional disease exacerbation and a GAF 
score of 30.

An August 2000 VAMC statement stated that the veteran had 
been reevaluated for current PTSD status in July 2000.  It 
noted that he met the criteria for chronic, severe, delayed 
type PTSD and gave him a GAF score ranging from 25 to 30.
 
The veteran was hospitalized for several weeks at the VAMC in 
September 2000.  He was admitted in a state of psychosis and 
an assessment of psychosis, NOS, rule out paranoid 
schizophrenia versus psychotic depression versus delusional 
disorder, history of PTSD, history of ethanol abuse.  His GAF 
score was 25.  The veteran was discharged with diagnoses of 
paranoid schizophrenia and PTSD.
During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125-4.130 (2000)) (hereinafter referred to as 
"current" regulations).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will analyze the veteran's claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The Board notes that a 100 percent evaluation 
may be assigned under the above rating criteria as long as 
the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2000).  

Under the revised criteria effective November 7, 1996, a 50 
percent evaluation is assigned if there is with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The Board concludes that the veteran's symptomatology does 
not warrant a higher evaluation under either the former or 
current diagnostic criteria.  First, with regard to the old 
criteria, while the veteran has been assigned GAF scores 
ranging from 25 to 35 since January 1994 denoting severe 
symptoms, while described as slow and hesitant, his speech 
and thought processes were otherwise normal, he has had no 
suicidal/homicidal thoughts, and he has been alert and 
oriented to time, place and person at his examinations.  His 
memory, both recent and remote term, has been intact except 
for some deficiencies noticed at the May 1997 VA examination.  
It is also pertinent to note that the September 1998 
assessment, the April 2000 VA examination and the September 
2000 VA hospital records noted other nonservice-connected 
psychiatric disabilities (including major depression with 
schizo-affective disorder and paranoid traits, paranoid 
schizophrenia and chronic delusional disorder, NOS).  Recent 
outpatient and inpatient VA medical records show treatment 
focusing around the veteran's delusional disorder, not his 
PTSD.  This is consistent with the veteran's most recent VA 
examination in April 2000, where the examiner noted that the 
veteran had a pervasive delusion mood of self-reference, 
which caused him to be hypervigilant, easily suspicious of 
others, and preoccupied with somatic complaints about which 
he developed false conclusions and worries.  The examiner 
added that the veteran had not had true hallucinations and 
had no suicidal/homicidal ideation.  The veteran's ability to 
maintain minimal personal hygiene and other basic activities 
of daily living were normal.  No memory loss or obsessive or 
ritualistic behavior was shown.  The veteran was mildly 
depressed most of the time, but was not hopeless.  Although 
the examiner assigned the veteran a GAF score of 35, he 
commented that 50 percent of the score could be attributed to 
PTSD and the remaining 50 percent to the veteran's 
nonservice-connected chronic delusional disorder.  Therefore, 
based on a review of the evidence on the whole, to include VA 
outpatient and inpatient treatment and examination reports 
with relevant history and clinical findings, the Board finds 
that the evidence does not support a finding of severe 
psychiatric impairment or more than considerable social and 
industrial impairment solely due to his PTSD to warrant an 
increase to 70 percent under the former rating criteria.

The Board also finds that the criteria for a 70 percent 
evaluation under the current regulations have not been met.  
The veteran's symptoms, discussed at length above, do not 
include suicidal or homicidal ideation, obsessive rituals, 
illogical, obscure or irrelevant speech, continuous panic, 
impaired impulse control, or spatial disorientation.  As 
such, the evidence when considered in its totality, does not 
present a picture of the impairment for a 70 percent rating 
as contemplated by the revised rating criteria.

The Board notes that the veteran's GAF score was 35 at his 
last PTSD examination and has tended to be 25 to 35 for 
outpatient and inpatient treatment since 1994.  The Board 
observes that a GAF score of 21-30 indicates behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; nor job, home, or friends), 
while a GAF score of 31 to 40 indicates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See DSM-
IV.

While the GAF scores are consistent with significant 
disability, the April 2000 VA examination and recent 
outpatient and inpatient treatment reports reveal that 
approximately half of the veteran's psychiatric symptoms are 
attributable to his nonservice-connected delusional 
disorder/schizophrenia rather than his service-connected 
PTSD.  It is again pertinent to note that, pursuant to the 
Board's earlier remand of this case, the April 2000 VA 
psychiatric examination was performed, which supported the 
subsequent RO decision to increase the rating for PTSD to 50 
percent.  However, also pursuant to the Board's remand 
instructions, the psychiatrist at that time specifically 
addressed the question how much of the impairment was due to 
PTSD versus other non-service-connected psychiatric 
disabilities, and the psychiatrist opined that 50 percent of 
the GAF scale score of 35 could be attributed to the 
veteran's nonservice-connected chronic delusional disorder.  
Under these circumstances, and considering the symptoms that 
have and have not been attributed to PTSD, the Board 
concludes that the veteran's PTSD, by itself, is not 
manifested by more than considerable social and industrial 
impairment, nor is it productive of  more than occupational 
and social impairment with reduced reliability and 
productivity. 

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of his disability and its 
effect on his earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for an 
evaluation in excess of 50 percent for PTSD.  See 38 C.F.R. § 
4.1.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, although 
the veteran asserts that his PTSD symptomatology has 
interfered with his employment, the evidence shows that the 
veteran's other nonservice-connected disorders particularly 
his delusional disorder and schizophrenia, not his PTSD 
symptomatology, have interfered with his employment and 
required his recent hospitalization.  Thus, the veteran's 
PTSD symptomatology has not otherwise rendered impracticable 
the application of the regular schedular standards.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

